DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sumant et al (US 2020/0206631) in view of Davison et al (US 2013/0116022).
Re claim 1, Sumant discloses a method comprising:	identifying a disengagement prediction model trained to determine a disengagement metric for a given user based on gaming data associated with the given user (par. [0089], retention analysis system 140 access a user data depository 142 to determine a predicted churn rate for a user);	receiving a first set of gaming data associated with a first user ([0089], the user data depository 142 is used as input data for the prediction model);	applying the disengagement model to the first set of gaming data to determine a disengagement metric for the first user in connection with a first gaming application ([0089], the model is used to determine a predicted churn/retention rate based on emotional states such as fear, boredom, or disgust);	generating and providing a recommendation for the first user based on the disengagement metric for the first user ([0094], based on the predicted emotional state of the user and the churn/retention rate, the system suggests changes to make to the video game to address the churn/retention rate of the user, described in [0092] as changes to difficulty, blood or gore, music, sound effects, volume, lighting, textures or shaders used, particular game events, levels made available to the user, etc.).	However, while Sumant discloses a gaming platform ([0037], video game platforms) and computers (again [0037], desktops, laptops), there is no explicit disclosure of a gaming platform service including a platform over which applications associated with different publishers are accessible to the given user.	Davison teaches a gaming system where the game system may comprise gaming platforms such as a computer device utilizing a thin-client or browser-based version of a game distributed by Steam software ([0069]) which is a digital distribution, digital rights management, multiplayer and communications platform used to distribute games and related media online from a variety of game publishers. Since Steam runs on computers and is a gaming platform service with multiple publishers accessible to users, and Sumant discloses using a computer to provide the gaming service, it would have been obvious to implement Steam as the chosen distribution platform in order to take advantage of the features and selection of Steam while still having the features of Sumant, such as the disengagement metrics, allowing for allow game publishers and developers on Steam to understand why players disengage from their games.
Re claim 2, Sumant discloses publisher gaming data including information collected by one or more publisher systems associated with one or more publishers of the gaming data ([0099], a developer or publisher of the video game specifies a desired emotional state), and wherein receiving the first set of gaming data associated with the first user comprises collecting publisher data associated with the first user collected by the one or more publisher systems (since the publisher specifies the desired emotional state, this is considered publisher data associated with the user which is collected by the system in order to use the information to determine suggestions to change the game as disclosed in claim 1 above).
Re claim 4, Sumant discloses receiving the first set of gaming data associated with the first user comprises:	collecting a first subset of gaming data associated with the first user including platform gaming data collected by the gaming platform service (see the rejection to claim 3); and	collecting a second subset of gaming data associated with the first user including publisher gaming data collected by the one or more publisher systems (see rejection to claim 2, the system utilizes the data collected by both the platform and publisher service to determine churn/retention and recommend changes).
Re claims 5 and 16, Sumant discloses the disengagement metric comprises:	a prediction that the first user will disengage temporarily or permanently from the first gaming application ([0089], the emotional state of the user is associated with churn/retention rate, with negative emotional states being generally associated with a high churn rate or a low retention rate, meaning that the user will choose to disengage with the game, which will inherently be either temporarily or permanently).
Re claim 6, Sumant discloses the disengagement metric includes a classification of the first user associated with a likelihood that the first user will disengage prior to completing a current gaming session ([0089], the churn/retention rate is determined based on the user’s emotions, which is the likelihood that the user will disengage from the game).
Re claims 7 and 17, Sumant discloses the first set of gaming data comprises publisher gaming data including in-game statistics for the first user in connection with the first gaming application ([0099], the in-game emotional state of the user is determined and compared with the publisher-provided desired emotional state).
Re claim 8, Sumant discloses publisher-agnostic data including:	system profile data including user identification information associated with the first user and maintained by the gaming platform service ([0077], the system receives historical data comprising sensory data for users of the video game, and [0078], the data includes user demographics, age, location, gender, class, etc.).
Re claim 11, Sumant discloses the recommendation includes an in-game offer for the first gaming application ([0092], the system modifies the state of the game by making in-game items available or game options or expansions presented to the user, considered in-game offers).
Re claim 14, Sumant discloses receiving gaming data for a plurality of training users ([0089]), wherein the gaming data for the plurality of training users includes a combination of publisher gaming data including information collected by a plurality of publisher systems ([0099]) and platform gaming data including information collected by a gaming platform service ([0077], the system receives historical data comprising sensory data for users of the video game, and [0078], the data includes user demographics, age, location, gender, class, etc.); and	training the disengagement prediction model based on the gaming data for the plurality of training users to determine one or more disengagement metrics for the given user based on gaming data associated with the given user ([0089], based on the received information, the system determines the emotional state of the user and therefore, predicted churn/retention rate of the user).
Re claims 15 and 19, see the rejection to claim 1, mutatis mutandis. Sumant discloses a processor and memory supporting instructions for the steps of claim 1 (fig. 1B and fig. 7).

Claim(s) 7, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sumant in view of Davison as applied to claims 1 and 15 above, and further in view of Cai et al (US 2020/0005196).
Re claims 7 and 17, Sumant is silent on the gaming data comprising publisher social data including information associated with co-users of the first gaming application that have connected with the first user via the first gaming application. Cai teaches a personalization system for making recommendations to users, with content used including friends of the user ([0035]).	It would have been obvious to utilize data regarding friends of the user as taught by Cai in the gaming disengagement system of Sumant in order to increase the amount of information available for analysis, thereby increasing the accuracy of recommendations and adjustments catered to the user.
Re claim 11, Cai teaches an in-game notification of co-users of a gaming platform service connected with the first user currently engaged with a second gaming application ([0035], the system notifies users of friends online playing a joinable game session, looking for group content, tournaments, currently broadcasting friends, etc.).
Re claim 12, Cai teaches a recommendation associated with a second gaming application ([0035], the system notifies players of friends playing a joinable game session, therefore a second gaming application, the game being either corresponding to the same or different publisher as the first gaming application).

Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sumant in view of Davison as applied to claims 1 and 15 above, and further in view of Nijs et al (US 2019/0279096).
Re claim 10, while Sumant discloses mobile devices, they are part of the gaming system and not independent from the gaming devices on which gaming content was engaged. Nijs teaches a system wherein recommendations can be implemented as a stand-alone application on a mobile device ([0139]). It would have been obvious to implement a system that sends recommendations to a mobile device of the user as taught by Nijs in order to allow the user to receive such recommendations on their personal device, ensuring that they see the recommendation and do not need to be currently using a gaming device.
Re claim 18, while Sumant has disclosed providing multiple recommendations for the first user based on disengagement metrics, Sumant does not explicitly disclose providing that recommendation via a mobile device of the first user. Nijs teaches a system wherein recommendations can be implemented as a stand-alone application on a mobile device ([0139]). It would have been obvious to implement a system that sends recommendations to a mobile device of the user as taught by Nijs in order to allow the user to receive such recommendations on their personal device, ensuring that they see the recommendation and do not need to be currently using a gaming device.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sumant in view of Davison as applied to claim 1 above, and further in view of Rodriguez et al (US 2005/0070359).
Re claim 13, Sumant is silent on notifying users of co-users of a gaming platform service connected with the first user that have recently engaged a second gaming application. Rodriguez teaches a gaming system where users can be notified of friends (i.e. co-users of the gaming platform) having recently engaged in a game (fig. 5, 304, 306, 308, and 310). It would have been obvious to implement the friend features of Rodriguez with the gaming system of Sumant in order to allow users of a gaming platform to quickly see what their friends are doing and join a game they are playing.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sumant in view of Davison as applied to claim 1 above, and further in view of Haze et al (US 2013/0268393).
Re claim 21, Sumant does not explicitly disclose a delayed notification provided to the user after temporarily disengaging from the first application. Haze teaches a game recommendation system where when a player quits the game, the system sends re-engagement messages to the user ([0046]). Since the message is provided after the player quits, it is delayed as all messages are delayed by their transmitting speeds and the theoretical limitations of the medium (e.g. the speed of light and/or electricity).	It would have been obvious to implement the notification as taught by Haze in order to attempt to re-engage players with a game that the player has quit playing by sending them a message encouraging them to try playing the game again before resorting to making changes to the game as already taught by Sumant.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sumant in view of Davison and Cai as applied to claim 12 above, and further in view of Elbouchikhi et al (US 2015/0039427).
Re claim 22, Sumant is silent on an offer to receive one or more in-game purchases associated with the first gaming application or a second gaming application at a discount. Elbouchikhi teaches a system where applications are able to offer discounts on in-game currency purchases to users when criteria are met ([0032]). It would have been obvious to implement a discount as a recommendation to users as taught by Elbouchikhi in order to provide an incentive for players to make more in-game purchases, thereby increasing revenue for the game while increasing the likelihood of player retention.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715